Case 4:18-cv-00512-ALM-CAN Document 64 Filed 09/18/20 Page 1 of 5 PageID #: 359




                            United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

  RICHARD ALFANO, #2106078                         §
                                                   §   Civil Action No. 4:18-CV-512
  v.                                               §   (Judge Mazzant/Judge Nowak)
                                                   §
  JIM SKINNER, ET AL.                              §

                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the report of the United States Magistrate Judge in this action,

 this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

 On August 17, 2020, the report of the Magistrate Judge (Dkt. #59) was entered containing proposed

 findings of fact and recommendations that Defendants Sheriff Jim Skinner’s (“Skinner”) Motion

 to Dismiss (Dkt. #27); Michael Mixon, M.D., Correctional Healthcare Companies, Inc., and

 Southwest Correctional Medical Group, Inc.’s (“Medical Defendants”) Motion to Dismiss

 (Dkt. #29); and McKinney Police Officer Natalie Irwin’s (“Irwin”) Motion to Dismiss (Dkt. #34)

 be granted, Plaintiff’s claims be dismissed with prejudice, and Plaintiff’s pending Motions

 (Dkts. #52; #56) be denied as moot. Having received the report of the Magistrate Judge, having

 considered Plaintiff’s Objections (Dkt. #61) and Defendants’ Response (Dkt. #63), and having

 conducted a de novo review, the Court is of the opinion that the Magistrate Judge’s report should

 be adopted.

                                  RELEVANT BACKGROUND

        Plaintiff filed his Second Amended Complaint—the live pleading—on September 5, 2019

 (Dkt. #12). Plaintiff’s Second Amended Complaint seeks relief under 42 U.S.C. § 1983 against

 Defendants arising out of his medical care while Plaintiff was incarcerated in Collin County.

 Relevant to consideration of Plaintiff’s Objections, it is undisputed that Plaintiff was arrested and
Case 4:18-cv-00512-ALM-CAN Document 64 Filed 09/18/20 Page 2 of 5 PageID #: 360




 booked into the Collin County Detention Center by Irwin on or about July 14, 2015, and suffered

 the injury about which he complains within forty-eight (48) hours (Dkt. #12 at p. 4). Plaintiff did

 not initiate his suit until three years later, filing his original complaint on July 17, 2018, in the

 Eastern District of Texas (Dkt. #1). On August 17, 2020, the Magistrate Judge recommended

 Plaintiff’s be dismissed as barred by limitations. The report, after noting that the applicable

 limitations period is two years, surmises:

         By Plaintiff’s own admission, his fall “due to [the] lack of [a] wheelchair” occurred
         within forty-eight hours of his arrival in the Collin County facility and resulted in
         him breaking his vertebrae, suffering a severed artery, experiencing a stroke, and
         having a torn shoulder cuff . . . . By and through the instant suit, Plaintiff seeks
         relief for these injuries. At the latest, Plaintiff became “aware that he has suffered
         an injury” on July 16, 2015. Thus, Plaintiff was required to file suit no later than
         July 16, 2017. Instead, Plaintiff filed the instant suit on July 17, 2018 . . . —more
         than a year after the statute of limitations expired. Moreover, Plaintiff makes “no
         argument that the statute of limitations should be tolled.”

 (Dkt. #59 at p. 7). Plaintiff’s Objections were stamped as filed on September 11, 2020 (Dkt. #61).

 Plaintiff objects to dismissal, contending for the first time that he is entitled to equitable tolling

 because it was not until 2018 that he was able to file unobstructed (Dkt. #61 at p. 1). Plaintiff

 continues on to detail the number of attempts he made to file a class action suit against the Collin

 County Detention Center and its employees, asserts that if he had been unhindered he would have

 filed his suit at the latest in October 2016, and purports to list requests he made for lawyer

 assistance or access to the law library (Dkt. #61 at pp. 2–6). None of the referenced documents

 are attached to Plaintiff’s Objections. In sum, Plaintiff details a period of fourteen months he

 alleges he was hindered in filing his civil suit (Dkt. #61 at p. 6). Plaintiff declares that he has been

 incarcerated in the Texas Department of Criminal Justice since January 2017 (Dkt. #61 p. 8).

 Defendants, in response, argue that Plaintiff’s objections are waived because they were never

 raised in the first instance before the Magistrate Judge, and further that Plaintiff, even if he had




                                                    2
Case 4:18-cv-00512-ALM-CAN Document 64 Filed 09/18/20 Page 3 of 5 PageID #: 361




 given copies of all the documents referenced to the Court, has not met his burden to submit

 additional evidence to support his opposition to dismissal (Dkt. #63 at pp. 1–2).

                  OBJECTIONS TO REPORT AND RECOMMENDATION

        A party who files timely written objections to a magistrate judge’s report and

 recommendation is entitled to a de novo review of those findings or recommendations to which

 the party specifically objects. 28 U.S.C. § 636(b)(1)(C); FED. R. CIV. P. 72(b)(2)–(3).

 Limitations

        Plaintiff does not dispute the applicable limitations period for his § 1983 claims; rather,

 Plaintiff contends that he was diligent in pursuing his rights and “would have met the 2 year

 deadline easily” but for Collin County Detention Center hindering him in filing (Dkt. #61 at p. 7).

 Plaintiff also seemingly asserts lack of access to the prison law library, denial of access to legal

 materials, and/or lack of legal counsel. Notably, Defendants are correct; none of these arguments

 were raised before the Magistrate Judge. Indeed, the Magistrate Judge specifically detailed that

 Plaintiff raised no argument regarding and/or grounds to support tolling (Dkt. #59 at p. 7). For

 this reason alone, Plaintiff’s Objections should be denied.

        Moreover, a court may equitably toll the applicable limitations period for claims under 42

 U.S.C. § 1983. See Rotella v. Pederson, 144 F.3d 892, 897 (5th Cir. 1998). “The doctrine of

 equitable tolling preserves a plaintiff’s claims when the strict application of the statute of

 limitations would be inequitable.” Lambert v. United States, 44 F.3d 296, 298 (5th Cir. 1995).

 And it “applies only in ‘rare and exceptional circumstances.’” Teemac v. Henderson, 298 F.3d

 452, 457 (5th Cir. 2002). Equitable tolling requires “a showing that ‘(1) [a litigant] has been

 pursuing his rights diligently, and (2) that some extraordinary circumstance stood in his way’ and

 prevented timely filing.” Mornes v. Valdez, 414 F. Supp. 3d 888, 891–92 (N.D. Tex. Oct. 25,




                                                  3
Case 4:18-cv-00512-ALM-CAN Document 64 Filed 09/18/20 Page 4 of 5 PageID #: 362




 2019) (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418, 125 S.Ct. 1807, 161 L.Ed.2d 669 (2005))

 (alteration in original). Courts apply equitable tolling sparingly; “a litigant may not use the

 doctrine ‘to avoid the consequences of their own negligence.’” Vega v. Town of Flower Mound,

 Tex., 737 F. App’x 683, 685 (5th Cir. 2018); see also Granger v. Aaron’s, Inc., 636 F.3d 708, 712

 (5th Cir. 2011) (“Equitable tolling is to be applied ‘sparingly.’”).

        Plaintiff’s allegations regarding lack of access to the prison law library, denial of access to

 legal materials, and/or lack of legal counsel, to the extent alleged in support of tolling, fail to

 establish exceptional circumstances worthy of equitable tolling. See Boswell v. Claiborne Par.

 Det. Ctr., 629 F. App’x 580, 582 (5th Cir. 2015) (“Boswell’s contentions that he is entitled to

 equitable tolling of the limitations period because he ‘had no knowledge of the civil law,’ was

 given incorrect legal advice by a ‘prison inmate counsel,’ and lacked access to the prison law

 library while in administrative segregation are unavailing.”); Felder v. Johnson, 204 F.3d 168,

 171–72 (5th Cir. 2000) (holding that ignorance of the law, temporary denial of access to legal

 materials, lack of knowledge of filing deadlines, and inadequacies of a prison law library are

 insufficient to warrant equitable tolling). And while Plaintiff does contend that the Collin County

 Detention Center and/or its employees prevented him from filing his claims, Plaintiff avers that he

 has been in the custody of the Texas Department of Criminal Justice (and not Collin County) since

 January 2017 (Dkt. #61 at p. 8) and details that Collin County hindered his efforts for a period of

 fourteen months out of the two-year limitations period (Dkt. #61 at p. 6), leaving by Plaintiff’s

 own admission a gap of approximately six months before the expiration of limitations after arriving

 at the Texas Department of Criminal Justice and/or the cessation of Collin County’s alleged

 interference (Dkt. #61 at p. 6). Plaintiff, who bears the burden, does not explain why such gap

 does not preclude a finding of reasonable diligence. Also, as Defendants point out, none of the




                                                   4
    Case 4:18-cv-00512-ALM-CAN Document 64 Filed 09/18/20 Page 5 of 5 PageID #: 363




     records Plaintiff references to support his allegations that his suit is not time-barred were filed with

     the Court. Plaintiff’s allegations do not demonstrate that limitations should be tolled. Because

     Plaintiff has not shown he is entitled to equitable tolling on his § 1983 claims, such claims are

     time-barred and should be dismissed. Plaintiff’s Objection is overruled.

                                               CONCLUSION

             Having considered Plaintiff’s Objection (Dkt. #61), and having conducted a de novo

     review, the Court adopts the findings of the Magistrate Judge’s report (Dkt. #59). Accordingly,

             It is therefore ORDERED that Defendants’ Motions to Dismiss (Dkts. #27; #29; #34) are

     GRANTED, and Plaintiff’s claims are DISMISSED WITH PREJUDICE.

             It is therefore ORDERED that Plaintiff’s Motions (Dkts. #52; #56; #62) are DENIED AS

.    MOOT.

             All other relief not expressly granted is DENIED.

             The Clerk is directed to CLOSE this civil action.

             IT IS SO ORDERED.

             SIGNED this 18th day of September, 2020.




                                             ___________________________________
                                             AMOS L. MAZZANT
                                             UNITED STATES DISTRICT JUDGE




                                                        5
